Citation Nr: 0705271	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-09 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
gastroesophageal reflux disease (GERD) due to treatment 
provided at a Department of Veterans Affairs Medical Center 
(VAMC) in January 2002.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

The veteran served on active duty from December 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal, finding that there was no evidence of disability 
caused by treatment with one dose of Fosomax in January 2002.  
In its Statement of the Case, however, the RO denied the 
claim based on its finding that the veteran had consented to 
the use of Fosomax and the development of GERD was not an 
unforeseeable result of that treatment.  

The record reveals that the veteran was prescribed Fosomax 
for the treatment of osteoporosis and she filled the 
prescription on August 26, 2001.  Treatment records dated in 
September 2001, October 2001 and December 2001 show that the 
veteran refused to take Fosomax, but was "strongly re-
encouraged" to take the medication.  Apparently, the veteran 
took one 70 milligram dose of Fosomax on January 4, 2002, and 
experienced symptoms she now associates with GERD.  The 
veteran did not take any additional doses of Fosomax, but 
contends that she developed GERD because the one 70 milligram 
(mg) dose was too strong for her slight size of approximately 
100 pounds and her age of 80 and/or because she did not get 
proper treatment for a reaction to the one dose of Fosomax 
immediately following the alleged reaction.  She provided a 
handwritten note from a private physician stating that 
symptoms of GERD may have been provoked by Fosomax, but there 
is no medical opinion based on a review of the medical record 
regarding the cause of current gastrointestinal complaints.  
Thus, the Board finds that a medical examination and opinion 
must be sought pursuant to 38 C.F.R. § 3.159(c)(4) in order 
to properly determine if additional unforeseen disability was 
caused by VA treatment.

The Board acknowledges that this claim has been advanced on 
the docket because of the veteran's advanced age and 
apologizes for delaying a final decision.  In an effort to 
fully assist this veteran, however, additional medical 
evidence is required.

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Ensure that all VA treatment records 
dated from August 2001 to the present are 
associated with the claims folder.

2.  Ask the veteran to identify the 
private treating sources who she 
referenced in her November 2004 hearing 
at the RO and to provide appropriate 
releases to obtain those treatment 
records.  Obtain those records, as well 
as the records of U.K. Sab, M.D., and 
associate them with the claims folder.  
If they cannot be obtained, make a 
notation in the claims folder and advise 
the veteran and her representative.

3.  After all records have been obtained, 
schedule the veteran for a physical 
examination with a gastroenterologist and 
any other appropriate specialist to 
determine the nature and etiology of her 
complaints of burning in the throat.  The 
examiner(s) should review all pertinent 
medical evidence, including all treatment 
records dated from August 2001 through 
August 2002.  The examiner(s) should 
perform all necessary clinical testing 
and render all appropriate diagnoses.  
The examiner(s) should comment on the 
commonly known side effects of Fosomax, 
whether GERD is a foreseeable result of 
the use of Fosomax, and whether a 70 mg 
dose is the appropriate dosage for an 80 
year old, 100 pound woman.  For each 
diagnosis rendered, the examiner(s) 
should state whether it is at least as 
likely as not that the disability is a 
result of treatment provided by VA 
physicians, including the use of Fosomax 
as part of a treatment plan for 
osteoporosis and/or the lack of treatment 
following an alleged reaction to the 
drug.  All opinions rendered must be 
supported by complete rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



